AMENDMENT NO. 2 TO THE ESCROW AGREEMENT This Amendment No. 2 to the Escrow Agreement made as of the 23rdday of December 2007 by and between K’s Media (formerly known as Kinglake Resources, Inc.,) a Nevada corporation (the "KVME" or "Party A"); Orient Come Holdings Limited, a British Virgin Islands company ("Party A Subsidiary" or "Orient"); Beijing K's Media Advertising Ltd. Co., a limited liability company organized under the laws of the PRC ("Chinese Advertisement Company" or "Party B"); the persons listed on Schedule A hereto ("Party B Shareholders"); and Arnstein & Lehr LLP, a law firm ("Escrow Agent") (each of the parties hereto is a "Party" and, collectively, they are the "Parties"). WITNESSETH WHEREAS, the Parties entered into that certain Escrow Agreement dated as of December 23, 2007 and the Parties wish to amend the Escrow Agreement upon the terms set forth herein; WHEREAS, Party B Shareholders desire to assign the right to certain Escrowed Shares to Andy Pang; WHEREAS, Andy Pang has agreed to comply with the terms and conditions of the Escrow Agreement, as amended. NOW, THEREFORE, in consideration of the premises and the mutual covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties hereby agree as follows: All defined terms not otherwise defined herein shall have the meanings ascribed to them in the Escrow Agreement. 1.The Appendix I “Release Formula” of the Escrow Agreement is hereby amended to include the following provision: Zhuang,
